ﬁﬂniteh gram QEuurt at gppeals

For the Seventh Circuit
Chicago, Illinois 60604

July 1, 2004
Before
Hon. DANIEL A. MANION, Circuit Judge
Hon. MICHAEL S. KANNE, Circuit Judge

Hon. TERENCE A. EVANS, Circuit Judge

CHRIST UNIVERSAL MISSION CHURCH, Appeal from the United States
Plaimiﬂ-Appellee, District Court for the Northern
District of Illinois, Eastern Division.
N 0. 02—41 19 '
v. No. 01 C 1429
CITY OF CHICAGO, Wayne R. Andersen,
Defendant—Appellant. Judge.

ORDER

The slip opinion issued in the above-entitled cause on March 26, 2004, is amended as
follows:

Page 12, at the end of the ﬁrst full paragraph, insert a footnote following the lines “ . . .

the ordinance as amended was lawful at the time Christ Universal purchased its property in June
2000.”

We observe that 65 Ill. Comp. Stat. 5/1-2-4, which outlines the method by which
ﬁne-imposing statutes should be corrected if there is an error in printing, does not
apply in this circumstance. See VonBokel v. City ofBreese, 427 N.E.2d 322, 324
(Ill. App. Ct. 1981). In VonBokel, the court concluded § 5/1-2—4 need not be
strictly adhered to because there was no evidence that the printing error resulted
from any bad faith on the part of the city. In addition, the VonBokel court noted
that it considered the error minor and one that did not affect the ordinance
substantively. Similarly, here there’s no evidence of anything but an oversight on

No. 02-4119 Page 2

the part of the Joumal’s managing editor in miscopying the approved version of
the amended CZO. And, considering the negligible effects of the error outside
this particular case, the City’s consistent application of the ordinance as originally
passed, and its subsequent efforts to correct the scrivener’s error, strict adherence
to the republication requirements of § 5/ 1 -2—4 was unnecessary under Illinois law.

Further, on consideration of the petition for rehearing ﬁled in the above-entitled cause, all
of the judges on the original panel have voted to deny a rehearing. Accordingly,

IT IS ORDERED that the aforesaid petition for rehearing be, and the same is hereby
DENIED.